Citation Nr: 1003990	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-19 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for bilateral ear 
disability manifested by drainage.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1972 to 
December 1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in June 2007, a statement 
of the case was issued in May 2008, and a substantive appeal 
was received in June 2008.  Issues of service connection for 
bilateral hearing loss and tinnitus had also been on appeal 
but these benefits were granted by rating decision in 
November 2008.  Accordingly, they are no longer on appeal.  
The issue remaining on appeal deals with the Veteran's claim 
that he has an additional ear disability manifested by 
drainage. 


FINDING OF FACT

The Veteran does not have a current ear disability manifested 
by drainage.


CONCLUSION OF LAW

Bilateral ear disability manifested by drainage was not 
incurred in or manifested by active duty service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by a 
letter dated in January 2007.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence; and Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  The notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), was included.  

VA has obtained service treatment records; assisted the 
Veteran in obtaining evidence; and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  A VA 
examination of the ears was conducted in March 2007 with an 
otolaryngology consult in April 2007.

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In order to prevail on the issue of service 
connection, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service treatment records include documentation of treatment 
for complaints of dizziness and congestion in January 1973, 
nasal congestion in January 1976, post-nasal discharge in 
July 1976.  However, none of these reports referred to any 
ear complaints or findings.  On discharge examination in 
December 1976, the Veterans ears (general-interior and 
exterior canals) and drums (perforation) were clinically 
evaluated as normal.

The Veteran's claim was filed in November 2006.  On VA 
examination in March 2007, Veteran indicated that he had had 
drainage from both ears 6 months beforehand, with no 
treatment.  He was found to have type A tympanic membranes, 
right and left.  On VA otolaryngology consultation in April 
2007, the Veteran denied having any difficulty with dizziness 
and he had not had any significant history of earaches, ear 
infection, or runny ears.  He reported that he had occasional 
mild discharge from his ears, but apparently had not had to 
seek medical treatment.  Examination revealed the Veteran's 
external ear, ear canal, and tympanic membranes to be clear 
bilaterally.  No infection or any ear disorder leading to 
drainage was diagnosed.  

Based on the circumstances of this case, the claim should be 
denied.  There was no report of complaints or treatment for 
ear drainage in service, and there is no medical evidence of 
current ear drainage disability.  Although the Veteran has 
reported episodes of ear drainage, there was no medical 
diagnosis of any current ear infection or chronic ear 
disability noted on examinations in March and April 2007.  In 
the absence of a currently diagnosed ear disorder that is 
causing drainage, service connection can not be granted.  A 
cornerstone of a service connection claim is the existence of 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143-144 
(1992).  The Veteran may always request that his claim be 
reopened if he obtains medical evidence of current chronic 
ear disability manifested by drainage. 


ORDER

Service connection for bilateral ear disability manifested by 
drainage is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


